Citation Nr: 1811312	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for dysthymic disorder with panic disorder (dysthymic disorder) prior to January 31, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1991 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2014.  However, the audio recording of the hearing was inaudible.  Therefore, a transcript of the hearing had not been associated with the claims file.  The Veteran and his representative were contacted in December 2014 by VA to determine if he wanted a new hearing.  The Veteran and his representative did not respond to that request.  Therefore, the Veteran's request for a Board hearing is found to have been satisfied.

This matter was previously before the Board in November 2015.  The Board remanded the matter for further development.


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt the Veteran's service-connected PTSD is productive of total occupational and social impairment prior to January 31, 2013. 


CONCLUSION OF LAW

For the entire period on appeal the criteria for a 100 percent disability rating for service-connected dysthymic disorder have been met.  38 U.S.C. §§ 1155, 5103, 5103A and 5107 (2015); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.130, Diagnostic Code (DC) 9411 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Psychiatric disabilities are evaluated under the general rating criteria for mental disorders found at 38 C.F.R. § 4.130, DC 9411.  Under DC 9411, a 70 percent disability rating is warranted when a claimant's mental disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

The Veteran's service-connected dysthymic disorder is currently rated in two stages, 70 percent prior to January 31, 2013, and 100 percent thereafter. 
In November 2012 the Veteran underwent an initial VA mental disorder examination.  The examiner identified the Veteran's current diagnosis as a dysthymic disorder.  Regarding this diagnosis the examiner commented that the Veteran was "never happy and stated that it [was] not situation specific," had daily suicidal ideations and  plan of overdosing with a previous overdose hospitalization in 2003.  The Veteran also indicated that his wife worried "every day that [he] [would] kill himself."  The examiner further described the Veteran as "self-defeating" with a passive-aggressive personality and noted that the Veteran described himself as not a moral or ethical person with paranoia and suspiciousness, believing that there were people "out to get him" on a daily basis.  Additionally the examiner diagnosed a panic disorder with indistinguishable symptoms from the dysthymic disorder.  The Veteran reported a history of emergency room treatment due to these symptoms which he indicated had become more frequent, as many as two a week, and required him to leave work and isolate himself.  Obsessive features such as a daily routine that, if disturbed would "wreck his day" were also described.

The November 2012 VA examiner's characterized the occupation and social impairment caused by the Veteran's psychiatric disability as manifesting with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally function satisfactorily, with normal routine behavior, self-care and conversation.  The symptoms identified by the examiner for VA rating purposes included; depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, suicidal ideation, and obsessional rituals which interfere routine activities.

In January 2013 the Veteran reported to a VA emergency department presenting with chest pain which he believed was brought on by anxiety after being fired from his job the previous day.  The Veteran also requested that he have contact with his usual psychiatric treatment team regarding this issue.  The Veteran stated that he was having suicidal ideations with uncertain intent which caused him to consider running his car into a "semi," later stating that he would more likely have taken a medication overdose.  The Veteran agreed to be admitted to "4B" to maintain his own safety.  Furthermore the Veteran was found to be disabled by the Social Security Administration because his impairments, to include dysthymic disorder with panic disorder, were so severe. 

In February 2013 the Veteran received inpatient mental health counseling and was discharged the same month.  At the time of discharge the Veteran's condition was described as stable with some anxiety, no depression, diminished enthusiasm, but otherwise generally ok.  A contingency plan was put in place to deal with any recurrent suicidal ideations or intents.  From March 2013 to April 2013 the Veteran continued to receive mental health treatment.  During these periods of treatment the Veteran's suicidal ideations appear to have ceased.

In June 2013 the Veteran's claims file, to include his inpatient VA treatment, was reviewed by a VA examiner.  The examiner opined that "it appears that [the Veteran] is decompensated considerably since meeting with this examiner for a [] examination in November of 2012."  The VA examiner further opined that the Veteran had fairly severe symptoms of dysthymia and anxiety which rendered him "unable to secure and maintain employment" at the time.  As rationale the examiner cited that the Veteran was often unable to leave his home due to depression or anxiety and that further panic attacks, suicidal ideation, or motivation behavior would also "render employment difficult." 

The Board finds that the Veteran's symptoms for the period prior to January 31, 2013 more closely approximate a 100 percent disability rating for service-connected dysthymic disorder with panic disorder.  The basis for the Veteran's increase to 100 percent, effective January 31, 2013, was the Veteran's admission to VA inpatient mental health treatment and the June 2013 VA examination that determined the Veteran's symptoms rendered him unable to secure and maintain employment due to depression and anxiety that occasionally prevented him from leaving his home, and frequent panic attacks and suicidal ideation that would impeded employment.  However, in viewing the evidence as a whole, the November 2012 VA examination results demonstrate that the Veteran was experiencing these same symptoms at a comparable level.  Specifically the Veteran reported daily suicidal ideation with active plans and weekly panic attacks which would force him to leave work and return to his home.  Furthermore, the Veteran's panic and depression were characterized as nearly constant and affecting his ability to work effectively, independently, and appropriately.  The Board notes that the main difference between the statuses of the Veteran's disability picture prior to January 31, 2013, and thereafter, is that the Veteran was fired from his job.  Affording the Veteran the benefit of the doubt his symptoms prior to January 31, 2013 are consistent with those following January 31, 2013 and therefore, more closely approximate a 100 percent evaluation.  Thus, the Board finds that an evaluation of 100 percent disabling, prior to January 31, 2013, for dysthymic disorder is warranted.


ORDER

Entitlement to a 100 percent disability rating for service-connected dysthymic disorder with panic disorder, prior to January 31, 2013 is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


